DETAILED ACTION
Status of Claims 
Claims 1-2, 4-9, 11-13, 16-19, and 21-27 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 01/31/2022
Amended Claims 						-Receipt Date 01/31/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed on 02/28/2022. Claims 1-2, 4-9, 11-13, 16-19, and 21-27 are pending. Claims 1, 4, 6-9, 11-12, 16-17, 19, and 21-22 are amended. Claims 3, 10, 14-15, and 20 are canceled. Claims 23-27 are new. Applicant's amendments to claim 22 has overcome the previous 112(a) rejection.  

Response to Arguments
Applicant's arguments filed 01/31/2022 regarding claim 1 have been fully considered but they are not persuasive. 
Applicant submits:
“FIG. 9 of Christie describes "one embodiment of register file 60 of FIG. 7 wherein standard register set 84 is a subset of extended register set 86." Christie at col. 11, 11. 25-27 (emphasis added). Christie states that "standard register set 84 includes eight 32-bit x86 registers ... respectively numbered 0-7" and "Extended register set 801 includes sixteen 64-bit registers numbered 0-15" where "The 32-bit registers 0-7 of standard register set 84 form lower ordered (i.e., least significant) 32-bit portions of respective 64-bit registers 0-7 of extended register set 86." Id. at col. 11, 11. 27-34 (emphasis added). In other words, the reason the extended registers are illustrated as sharing the same number as the same registers in FIG. 9 of Christie is because FIG. 9 describes an embodiment where the registers of standard register set 84 are the lower ordered portions of several registers of extended register set 86. That is, the standard register set 84 and the extended register set 86 of Christie use the same hardware to store data and thus cannot store respective portions of an operand. Accordingly, the standard register set 84 and the extended register set 86 of Christie could not be used "to perform bit width configuration" "wherein, as part of the bit width reconfiguration, a first regular latch is to store a first portion of an operand and a corresponding first shadow latch is to store a second portion of the operand," as in claim 1. Ahmed does not remedy this deficiency. Therefore, the rejection is improper and should be withdrawn. Similar remarks apply to independent claims 12 and 19.” (Remarks, pages 9-10)
	However, this argument is not persuasive because separate registers in the extended register set in Christie are used to store respective portions of an operand. Christie teaches that the extended 

Applicant’s arguments on page 10 of the Remarks regarding claim 9 are moot as claim 9 has been objected to as being allowable.

Claim Rejections - 35 USC § 112
Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites “during a write operation, a first write MUX of the plurality of write MUXs is used to select the first regular latch to read from during a first clock cycle and the first shadow latch to read from during a second clock cycle”. There does not appear to be support in the disclosure for selecting a first regular latch or a first shadow latch to read from during a write operation. Instead, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4, 6-8, 12-13, 17-19, and 21-23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. US 2008/0209185 (hereinafter, Ahmed) in view of Christie US 6,877,084 and Moudgill et al. US 2011/0241744 (hereinafter, Moudgill).
	Regarding claim 1, Ahmed teaches: 
1. A processor, comprising: 
a front-end with an instruction set operating at a first bit width ([0017]-[0018] and [0020]: the front end decodes instructions that operate at a first bit width, i.e. a 256-bit instruction decoded into two 128-bit operations operates at a first bit width of 256 bits); and 
a floating point unit coupled to receive the instruction set, the floating point unit operating at a second bit width ([0018], [0020], and [0023]: the floating point unit may operate at a second bit width, i.e. for the 256-bit instruction that is decoded into two 128-bit operations the floating point unit operates at a second bit width of 128-bits) 
	Ahmed does not teach:
wherein, based upon a bit width assessment of the instruction set provided to the floating point unit, the floating point unit employs a shadow-latch configured register file to perform bit width reconfiguration, wherein the shadow-latch configured register file includes a plurality of regular latches and a plurality of shadow latches for storing data, wherein, as part of the bit width reconfiguration, a first regular latch is to store a first portion of an operand and a corresponding first shadow latch is to store a second portion of the operand, and wherein the first regular latch and the first shadow latch share an address.
	However, Christie teaches:
wherein, based upon a bit width assessment of an instruction set provided to an execution unit, the execution unit employs a shadow configured register file to perform bit width reconfiguration (col 3 lines 38-55, col 7 lines 8-18, and col 9 lines 35-57: the decode unit provides an operand size, i.e. a bit width assessment of an instruction set, to the execution unit and the execution unit employs an extended register set, i.e. shadow configured, of register file 60, i.e. a shadow-latch configured register file, to override the default operand size, i.e. to perform bit width reconfiguration), wherein, as part of the bit width reconfiguration (col 6 lines 6-10: the default operand size may be overridden, which is bit width reconfiguration), a first regular register is to store a first portion of an operand and a corresponding first shadow register is to store a second portion of the operand (col 3 lines 15-18 and col 9 lines 58-67: when the operand size is overridden, a first 32-bit register of the general purpose register set stores a 32-bit portion of the 64-bit operand and a shadow/extended 32-bit register of the additional registers stores a second 32-bit  portion of the 64-bit operand), and wherein the first regular register and the first shadow register share an address (Fig. 9: the extended registers and standard registers share the same register number/address, this is further indicated by the extended registers not being architecturally defined, see col 3 lines 15-18, and by the use of an override bit to indicate whether the extended register contents are to be accessed or not, see col 3 lines 56-59).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ahmed to use the register file of Christie which includes an extended register set for executing instructions in an extended register mode as taught by Christie. One of ordinary skill in the art would have been motivated to make this modification to provide a larger number of registers which would increase execution performance (Christie col 2 lines 30-36).
	Further, Moudgill teaches:
a latch configured register file includes a plurality of latches for storing data ([0036]-[0039]: the register file is latch-based, i.e. implemented with latches that are read and written).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie to be a latch-based register file as taught by Moudgill such that. This combination would teach:
	the shadow-latch configured register file includes a plurality of regular latches and a plurality of shadow latches for storing data (the register file of Ahmed in view of Christie, which includes standard and extended registers as taught by Christie, would implement the standard and extended registers with latches as taught by Moudgill, such that it is a shadow-latch configured register file that includes regular latches corresponding to the standard registers, see Christie Fig. 9 standard register set 64, and shadow/extended latches corresponding to the extended registers, see Christie Fig. 9 extended register set 86), wherein, as part of the bit width reconfiguration, a first regular latch is to store a first portion of an operand and a corresponding first shadow latch is to store a second portion of the operand (when the default operand size is overridden, i.e. as part of the bit width reconfiguration, the extended register set is used, as taught by Christie, where a first regular latch, which is a latch-based register of the standard register set, stores a first portion of the operand, i.e. the first 32 bits of a 64 bit operand, and a first shadow latch, which is a latch-based register of the extended register set, stores a second portion of the operand, i.e. the second 32 bits of a 64 bit operand).
	One of ordinary skill in the art would have been motivated to make this modification to reduce the area of the register file (Moudgill [0036]).

Regarding claim 2, Ahmed in view of Christie and Moudgill teaches:
2. The processor of claim 1, wherein: 
the bit width reconfiguration enables the floating point unit that operates at the second bit width to operate on the instruction set received at the first bit width (Christie col 3 lines 38-55, col 7 lines 8-18, and col 9 lines 35-57: the use of the extended register set to provide operands larger than the default operand size enables the execution unit that operates at the default size to operate on the instructions received at the larger size, in the combination with Ahmed the extended register set enables the floating point unit of Ahmed to operate on instructions received at a larger bit width).
	
Regarding claim 4, Ahmed in view of Christie and Moudgill teaches:
4. The processor of claim 1, wherein: 
at least one of the plurality of regular latches store a plurality of lower bits of a first bit width operation and at least one of the plurality of shadow latches store a plurality of upper bits associated with the first bit width operation (Christie col 3 lines 52-55: the standard registers form lower ordered portions of extended registers, i.e. at least one of the regular latches store lower bits of a first bit width operation and at least one of the extended/shadow latches store the upper bits associated with the operation).

	Regarding claim 6, Ahmed in view of Christie and Moudgill teaches:
6. The processor of claim 1, 
	Ahmed in view of Christie and Moudgill, as currently mapped, does not teach:
the shadow-latch configured register file includes a plurality of shadow multiplexers (MUXs) coupled to the plurality of shadow latches.
	However, Moudgill further teaches: 
a plurality of multiplexers (MUXs) coupled to the plurality of latches ([0064] and [0066]: mux 78 is coupled to latches 86 and 88, which are all included in a repetitive portion indicating that there are a plurality of muxes 78 and latches 68 and 88)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie and Moudgill to further include a plurality of multiplexers selecting between two latches to connect to the read ports as further taught by Moudgill such that the shadow-latch configured register file of Ahmed in view of Christie and Moudgill includes shadow multiplexers that select between reading the regular latches and the shadow latches of the extended register file. One of ordinary skill in the art would have been motivated to make this modification to increase efficiency of the register file since the mux selects one register to read at a time (from the two registers it is connected to), only half the bus width is needed compared to an implementation which supports reading both registers at the same time. 

	Regarding claim 7, Ahmed in view of Christie and Moudgill teaches: 
7. The processor of claim 6, wherein: 
during a read operation, at least one of the plurality of shadow MUXs are used to select between at least one shadow latch of the plurality of shadow latches and at least one regular latch of the plurality of regular latches to read from (Moudgill [0064]: the multiplexers 78 are used to select between a first latch 86 and a second latch 88 to connect to a read port to read from, in the combination of Ahmed in view of Christie and Moudgill this configuration is applied to the extended register set such that the multiplexers 78 will selected between a shadow/extended latch and a standard/regular latch to read from the extended register file).

	Regarding claim 8, Ahmed in view of Christie and Moudgill teaches:
8. The processor of claim 1, wherein: 
	Ahmed in view of Christie and Moudgill, as currently mapped, does not teach:
during a write operation, at least one shadow latch of the plurality of shadow latches is activated using a write control signal during a second clock cycle of a plurality of clock cycles.
	However, Moudgill further teaches:
during a write operation, at least one latch of the plurality of latches is activated using a write control signal during a second clock cycle of a plurality of clock cycles ([0078] and [0117]: writing is controlled by enabling the appropriate latch, i.e. by a write enable during a write operation where the clock cycle of the write is a second clock cycle of the plurality of clock cycles of the system).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie and Moudgill to include a write enable control for the registers/latches as further taught by Moudgill such that the 


	Regarding claim 12, Ahmed teaches:
12. A method, comprising: 
receiving an instruction set operating at a first bit width ([0017]-[0018] and [0020]: the front end receives instructions that operate at a first bit width, i.e. a 256-bit instruction decoded into two 128-bit operations operates at a first bit width of 256 bits); 
operating a floating point unit at a second bit width ([0018], [0020], and [0023]: the floating point unit may operate at a second bit width, i.e. for the 256-bit instruction that is decoded into two 128-bit operations the floating point unit operates at a second bit width of 128-bits); 
	Ahmed does not teach:
based on a bit width assessment of the instruction set, employing a shadow-latch configured register file to perform bit width reconfiguration, wherein the shadow- latch configured register file includes a plurality of regular latches and a plurality of shadow latches for storing data, wherein the bit width reconfiguration comprises a first regular latch storing a first portion of an operand and a corresponding first shadow latch storing a second portion of the operand, and wherein the first regular latch and the first shadow latch share an address.
	However, Christie teaches:
based on a bit width assessment of an instruction set, employing a shadow-latch configured register file to perform bit width reconfiguration (col 3 lines 38-55, col 7 lines 8-18, and col 9 lines 35-57: the decode unit provides an operand size, i.e. a bit width assessment of an instruction set, to the execution unit and the execution unit employs an extended register set, i.e. shadow-latches, of register file 60, i.e. a shadow-latch configured register file, to override the default operand size, i.e. to perform bit width reconfiguration), wherein the bit width reconfiguration (col 6 lines 6-10: the default operand size may be overridden, which is bit width reconfiguration) comprises a first regular register storing a first portion of an operand and a corresponding first shadow register storing a second portion of the operand (col 3 lines 15-18 and col 9 lines 58-67: when the operand size is overridden, a first 32-bit register of the general purpose register set stores a 32-bit portion of the 64-bit operand and a shadow/extended 32-bit register of the additional registers stores a second 32-bit  portion of the 64-bit operand), and wherein the first regular register and the first shadow register share an address (Fig. 9: the extended registers and standard registers share the same register number/address, this is further indicated by the extended registers not being architecturally defined, see col 3 lines 15-18, and by the use of an override bit to indicate whether the extended register contents are to be accessed or not, see col 3 lines 56-59).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ahmed to use the register file of Christie which includes an extended register set for executing instructions in an extended register mode as taught by Christie. One of ordinary skill in the art would have been motivated to make this modification to provide a larger number of registers which would increase execution performance (Christie col 2 lines 30-36).
	Further, Moudgill teaches:
a latch configured register file includes a plurality of latches for storing data ([0036]-[0039]: the register file is latch-based, i.e. implemented with latches that are read and written).

	the shadow-latch configured register file includes a plurality of regular latches and a plurality of shadow latches for storing data (the register file of Ahmed in view of Christie, which includes standard and extended registers as taught by Christie, would implement the standard and extended registers with latches as taught by Moudgill, such that it is a shadow-latch configured register file that includes regular latches corresponding to the standard registers, see Christie Fig. 9 standard register set 64, and shadow/extended latches corresponding to the extended registers, see Christie Fig. 9 extended register set 86), wherein, as part of the bit width reconfiguration, a first regular latch is to store a first portion of an operand and a corresponding first shadow latch is to store a second portion of the operand (when the default operand size is overridden, i.e. as part of the bit width reconfiguration, the extended register set is used, as taught by Christie, where a first regular latch, which is a latch-based register of the standard register set, stores a first portion of the operand, i.e. the first 32 bits of a 64 bit operand, and a first shadow latch, which is a latch-based register of the extended register set, stores a second portion of the operand, i.e. the second 32 bits of a 64 bit operand).
	One of ordinary skill in the art would have been motivated to make this modification to reduce the area of the register file (Moudgill [0036]).

	Regarding claim 13, Ahmed in view of Christie and Moudgill teaches:
13. The method of claim 12, wherein: 
the bit width reconfiguration enables the floating point unit that operates at the second bit width to operate on the instruction set received at the first bit width (Christie col 3 lines 38-55, col 7 lines 8-18, and col 9 lines 35-57: the use of the extended register set to provide operands larger than the default operand size enables the execution unit that operates at the default size to operate on the instructions received at the larger size, in the combination with Ahmed the extended register set enables the floating point unit of Ahmed to operate on instructions received at a larger bit width).
	
	Regarding claim 17, Ahmed in view of Christie and Moudgill teaches:
17. The method of claim 1,claim 12, wherein: 
	Ahmed in view of Christie and Moudgill, as currently mapped, does not teach:
the shadow-latch configured register file includes a plurality of shadow multiplexers (MUXs) coupled to the plurality of shadow latches.
	However, Moudgill further teaches: 
a plurality of multiplexers (MUXs) coupled to the plurality of latches ([0050] and [0052]: write muxes and read muxes are connected to the plurality of latches to provide a plurality of read and write ports).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie and Moudgill to further include a plurality of multiplexers connecting the latches to read ports as further taught by Moudgill such that the shadow-latch configured register file of Ahmed in view of Christie and Moudgill includes shadow multiplexers coupled to its shadow latches/extended registers. One of ordinary skill in the art would have been motivated to make this modification because using a plurality of multiplexers to read different register/latches is a known technique on the known device of a computer processor for providing multiple read ports and would yield the predictable result of speeding up register file reads.


18. The method of claim 17, wherein: 
during a read operation, at least one of the plurality of shadow MUXs are used to select at least one shadow latch of the plurality of shadow latches to read from (Moudgill [0052]: the multiplexers are used to read the register file, in the combination of Ahmed in view of Christie and Moudgill the multiplexers are used to select extended register latches to read from during a read operation of the register file); 
	Ahmed in view of Christie and Moudgill, as currently mapped, does not teach:
during a write operation, the write operation to at least one shadow latch of the plurality of shadow latches is activated using a write control signal during a second clock cycle of a plurality of clock cycles.
	However, Moudgill further teaches:
during a write operation, the write operation to at least one latch of the plurality of latches is activated using a write control signal during a second clock cycle of a plurality of clock cycles ([0078] and [0117]: writing is controlled by enabling the appropriate latch, i.e. by a write enable during a write operation where the clock cycle of the write is a second clock cycle of the plurality of clock cycles of the system).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie and Moudgill to include a write enable control for the registers/latches as further taught by Moudgill such that the extended/shadow registers are activated using a write enable/control signal as taught by Moudgill. One of ordinary skill in the art would have been motivated to make this modification to conserve power (Moudgill [0078]).


19. A floating point unit ([0023]: FPU 113), comprising: 
a scheduler unit ([0024]: FPU scheduler 122); 
an instruction set provided to the floating point unit at a first bit width ([0017]-[0018] and [0020]: the front end decodes instructions that operate at a first bit width and sends them to the FPU), the floating point unit using a second bit width ([0018], [0020], and [0023]: the floating point unit may operate at a second bit width, i.e. the instruction may be a 256-bit instruction that is decoded into two 128-bit operations for the floating point unit) 
	Ahmed does not teach:
a shadow-latch configured register file coupled to the scheduler unit, wherein based upon a bit width assessment of an instruction set provided to the floating point unit at a first bit width, the floating point unit employs the shadow-latch configured register file to perform bit width reconfiguration using a second bit width, wherein the shadow-latch configured register file includes a plurality of regular latches and a plurality of shadow latches for storing data, wherein, as part of the bit width reconfiguration, a first regular latch is to store a first portion of an operand and a corresponding first shadow latch is to store a second portion of the operand, and wherein the first regular latch and the first shadow latch share an address.
	However, Christie teaches:
a shadow-latch configured register file, wherein based upon a bit width assessment of an instruction set provided to the execution unit at a first bit width, the execution unit employs the shadow-latch configured register file to perform bit width reconfiguration (col 3 lines 38-55, col 7 lines 8-18, and col 9 lines 35-57: the decode unit provides an operand size, i.e. a bit width assessment of an instruction set, to the execution unit and the execution unit employs an extended register set, i.e. shadow-latches, of register file 60, i.e. a shadow-latch configured register file, to override the default operand size, i.e. to perform bit width reconfiguration), wherein, as part of the bit width reconfiguration (col 6 lines 6-10: the default operand size may be overridden, which is bit width reconfiguration), a first regular register is to store a first portion of an operand and a corresponding first shadow register is to store a second portion of the operand (col 3 lines 15-18 and col 9 lines 58-67: when the operand size is overridden, a first 32-bit register of the general purpose register set stores a 32-bit portion of the 64-bit operand and a shadow/extended 32-bit register of the additional registers stores a second 32-bit  portion of the 64-bit operand), and wherein the first regular latch and the first shadow latch share an address (Fig. 9: the extended registers and standard registers share the same register number/address, this is further indicated by the extended registers not being architecturally defined, see col 3 lines 15-18, and by the use of an override bit to indicate whether the extended register contents are to be accessed or not, see col 3 lines 56-59).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Ahmed to use the register file of Christie which includes an extended register set for executing instructions in an extended register mode as taught by Christie. One of ordinary skill in the art would have been motivated to make this modification to provide a larger number of registers which would increase execution performance (Christie col 2 lines 30-36).
	Further, Moudgill teaches:
a latch configured register file includes a plurality of latches for storing data ([0036]-[0039]: the register file is latch-based, i.e. implemented with latches that are read and written).

	the shadow-latch configured register file includes a plurality of regular latches and a plurality of shadow latches for storing data (the register file of Ahmed in view of Christie, which includes standard and extended registers as taught by Christie, would implement the standard and extended registers with latches as taught by Moudgill, such that it is a shadow-latch configured register file that includes regular latches corresponding to the standard registers, see Christie Fig. 9 standard register set 64, and shadow/extended latches corresponding to the extended registers, see Christie Fig. 9 extended register set 86), wherein, as part of the bit width reconfiguration, a first regular latch is to store a first portion of an operand and a corresponding first shadow latch is to store a second portion of the operand (when the default operand size is overridden, i.e. as part of the bit width reconfiguration, the extended register set is used, as taught by Christie, where a first regular latch, which is a latch-based register of the standard register set, stores a first portion of the operand, i.e. the first 32 bits of a 64 bit operand, and a first shadow latch, which is a latch-based register of the extended register set, stores a second portion of the operand, i.e. the second 32 bits of a 64 bit operand).
	One of ordinary skill in the art would have been motivated to make this modification to reduce the area of the register file (Moudgill [0036]).

	Regarding claim 21, Ahmed in view of Christie and Moudgill teaches:
21. The processor of claim 1, wherein: 
employing the shadow-latch configured register file to perform bit width reconfiguration (Ahmed [0033]: the register file is employed to perform bit width reconfiguration for instructions in 128-bit mode or 64-bit mode by designating registers with a low and high designation; Christie col 9 lines6-14: the register file 60 is a shadow-latch configured register file) includes operating on a first portion of an operand of the shadow-latch configured register file during a first clock cycle, and operating on one or more additional portions of the operand during one or more successive clock cycles (Ahmed [0027]-[0028]: a first/lo portion of the operand for the MULPD instruction is operated on during a first cycle and an additional/hi portion of the operand for the MULPD instruction is operated on during a successive cycle).

	Regarding claim 22, Ahmed in view of Christie and Moudgill teaches:
22. The processor of claim 21, wherein: 
each of the first portion of the operand and the one or more additional portions of the operand have the second bit width ([0027]: the 128-bit instruction, i.e. first bit width of 128, is cracked into two 64 bit operations, i.e. second bit width of 64, in which the first/lo port and the additional/hi portion have the second bit width of 64).

	Regarding claim 23, Ahmed in view of Christie and Moudgill teaches:
23. The processor of claim 1, 
	Ahmed in view of Christie and Moudgill, as currently mapped, does not teach:
the shadow-latch configured register file includes a plurality of write multiplexers (MUXs) coupled to the plurality of shadow latches and to the plurality of regular latches.
	However, Moudgill further teaches:
a plurality of write multiplexers (MUXs) coupled to the plurality of  latches ([0064] and [0066]: write muxes 90 are coupled to the latches 86 and 88)


	Regarding claim 25, Ahmed in view of Christie and Moudgill teaches:
25. The method of claim 12, wherein: 
the shadow-latch configured register file includes a plurality of write multiplexers (MUXs) coupled to the plurality of shadow latches ([0064] and [0066]: write muxes 90 are coupled to the latches 86 and 88)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie and Moudgill to further include a plurality of write multiplexers selecting between two latches to connect to the write ports as further taught by Moudgill such that the shadow-latch configured register file of Ahmed in view of Christie and Moudgill includes write multiplexers that select between writing the regular latches and the shadow latches of the extended register file. One of ordinary skill in the art would have been motivated to make this modification to increase efficiency of the register file since the mux selects one register to write at a time (from the two registers it is connected to), only half the bus width is needed compared to an implementation which supports writing both registers at the same time, see also Moudgill [0062].

	Regarding claim 27, Ahmed in view of Christie and Moudgill teaches:
27. The floating point unit of claim 19, 
Ahmed in view of Christie and Moudgill, as currently mapped, does not teach:
the shadow-latch configured register file includes a plurality of write multiplexers (MUXs) configured to select between the plurality of shadow latches and the plurality of regular latches during a write operation; and 
the shadow-latch configured register file includes a plurality of shadow MUXs configured to select between the plurality of shadow latches and the plurality of regular latches during a read operation.
	However, Moudgill further teaches:
a plurality of write multiplexers (MUXs) configured to select between the plurality of latches during a write operation ([0064] and [0066]: mux 90 is a plurality of write muxes across the repeated portions and selects between latches 86 and 88 during a write operation); and
a plurality of shadow MUXs configured to select between the plurality of latches during a read operation ([0064] and [0066]: mux 78 is a plurality of read muxes across the repeated portions and selects between latches 86 and 88 during a read operation)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie and Moudgill to further include a plurality of read and write multiplexers selecting between two latches to read or write to as further taught by Moudgill such that the shadow-latch configured register file of Ahmed in view of Christie and Moudgill includes a plurality of write multiplexers that select between writing the regular latches and the shadow latches of the extended register file and a plurality of read multiplexers that select between reading the regular latches and the shadow latches of the extended register file. One of .
	
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. US 2008/0209185 (hereinafter, Ahmed) in view of Christie US 6,877,084, Moudgill et al. US 2011/0241744 (hereinafter, Moudgill), and “Shadow Latches for Synchronized Reading of Error Registers” (hereinafter, Hardell)
	Regarding claim 11, Ahmed in view of Christie and Moudgill teaches:
11. The processor of claim 1, wherein:
	Ahmed in view of Christie and Moudgill does not teach: 
wherein the shadow latches are located in a single entry in the shadow-latch configured register file.
	However, Hardell teaches using a plurality of shadow latches to synchronize reading registers (pages 454-455). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the register file of Ahmed in view of Christie and Moudgill to include a plurality of shadow latches in a single entry of the shadow-latch configured register file to store the operand in that entry. One of ordinary skill in the art would have been motivated to make this modification to support storing larger operands in the extended register file without having to increase the register size while ensuring that the operand data across the registers stays synchronized and does not change while being read (Hardell page 454).
		
s 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. US 2008/0209185 (hereinafter, Ahmed) in view of Christie US 6,877,084, Moudgill et al. US 2011/0241744 (hereinafter, Moudgill), and “Acceleration of Large Integer Multiplication with Intel AVX-512 Instructions” (hereinafter, Edamatsu)
Regarding claim 5, Ahmed in view of Christie and Moudgill teaches: 
5. The processor of claim 4, wherein: 
the second bit width is 256 bits (Ahmed [0020], [0023], and [0025]: the processor may support a 256-bit mode).
	Although Ahmed teaches that its techniques are applicable to different modes and ISAs ([0023] and [0025]), Ahmed does not explicitly teach a 512-bit width operation. That is, Ahmed does not explicitly teach:
the first bit width operation is a 512-bit width operation
	However, Edamatsu teaches:
a 512-bit width operation (page 213 section IV. A: intel AVX-512 is a set of 512-bit SIMD instructions).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ahmed in view of Christie and Moudgill to support 512-bit width instructions as taught by Edamatsu such that the registers of Ahmed in view of Christie and Moudgill may store bits of a 512-bit width operation. One of ordinary skill in the art would have been motivated to make this modification to support faster operations (Edamatsu Abstract).

	Regarding claim 16, Ahmed in view of Christie and Moudgill teaches:
16. The method of claim 12, wherein: 
the second bit width is 256 bits (Ahmed [0020], [0023], and [0025]: the processor may support a 256-bit mode).
	Although Ahmed teaches that its techniques are applicable to different modes and ISAs ([0023] and [0025]), Ahmed does not explicitly teach a 512-bit width operation. That is, Ahmed does not explicitly teach:
the first bit width operation is a 512-bit width operation
	However, Edamatsu teaches:
a 512-bit width operation (page 213 section IV. A: intel AVX-512 is a set of 512-bit SIMD instructions).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ahmed in view of Christie and Moudgill to support 512-bit width instructions as taught by Edamatsu such that the registers of Ahmed in view of Christie and Moudgill may store bits of a 512-bit width operation. One of ordinary skill in the art would have been motivated to make this modification to support faster operations (Edamatsu Abstract).

Allowable Subject Matter
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims:
a read control signal that activates a read operation of a regular latch during a first cycle and a read operation of a corresponding shadow latch during a 
a first shadow mux to select a first regular latch to read from during a first clock cycle and a first shadow latch to read from during a second clock cycle, as described in claim 24
	The closest prior art of record was found to be Moudgill (US 20110241744). While Moudgill teaches a mux to select between a first and second latch to read from ([0064] and Fig. 3 mux 78), Moudgill does not teach selecting a first regular latch to read from during a first cycle and selecting a first shadow latch to read from during a second cycle, as recited in claim 9 and claim 24. No prior art was found that would cure this deficiency. 
It is further noted that while no prior art rejection was given for claim 26, claim 26 is currently rejected under 112(a). However, amendments to overcome the 112(a) rejection in accordance with what is supported in the specification at [0019], i.e. a write mux to select a first regular latch to write to during a first cycle and a first shadow latch to write to during a second cycle, would also be allowable subject matter since the write mux in Moudgill does not teach selecting a first regular latch to write to during a first cycle and selecting a first shadow latch to write to during a second cycle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182